



Exhibit 10.5
ESCROW AGREEMENT
UMB Bank, N.A.
1010 Grand Blvd., 4th Floor
Mail Stop: 1020409
Kansas City, MO 64106
 
Re:
Cole Office & Industrial REIT (CCIT III), Inc.
 

Ladies and Gentlemen:
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC., a Maryland corporation (the
“Company”), will issue in a public offering (the “Offering”) shares of its
common stock, including Class A common stock and Class T common stock
(collectively, the “Stock”) pursuant to a registration statement on Form S-11
filed by the Company with the Securities and Exchange Commission. Cole Capital
Corporation, an Arizona corporation (the “Dealer Manager”), will act as dealer
manager for the offering of the Stock. The Company is entering into this
agreement to set forth the terms on which UMB BANK, N.A. (the “Escrow Agent”),
will, except as otherwise provided herein, hold and disburse the proceeds from
subscriptions for the purchase of the Stock in the Offering until such time as:
(i) the Company has received subscriptions for at least $2,500,000 in shares of
Stock in the Offering (the “Required Capital”); (ii) in the case of
subscriptions received from residents of Washington (“Washington Subscribers”),
the Company has received total subscriptions for Stock resulting in total
minimum capital raised of $20,000,000 (the “Washington Required Capital”); and
(iii) in the case of subscriptions received from residents of Pennsylvania
(“Pennsylvania Subscribers”), the Company has received total subscriptions for
Stock resulting in total minimum capital raised of $125,000,000 (the
“Pennsylvania Required Capital”).
The Company hereby appoints UMB Bank, N.A. as Escrow Agent for purposes of
holding the proceeds from the subscriptions for the Stock, on the terms and
conditions hereinafter set forth:
1.     Until such time as the Company has received subscriptions for Stock
resulting in total minimum capital raised equal to the Required Capital and such
funds are disbursed from the Escrow Account (as defined below) in accordance
with paragraph 3(a) hereof, persons subscribing to purchase the Stock (the
“Subscribers”) will be instructed by the Dealer Manager or any soliciting
dealers to remit the purchase price in the form of checks, drafts, wires,
Automated Clearing House (ACH) or money orders (hereinafter “instruments of
payment”) payable to the order of “UMB Bank, N.A., Escrow Agent for Cole
Office & Industrial REIT (CCIT III), Inc.” or a recognizable contraction or
abbreviation thereof, including but not limited to, “UMB Bank, N.A., f/b/o
CCIT III” or, in the event that the purchase is made using a subscription
agreement covering the Stock and the stock of one or more other Cole REITs, “UMB
Bank, N.A., Agent for Cole REIT” or a recognizable contraction or abbreviation
thereof. After subscriptions are received resulting in total minimum capital
raised equal to the Required Capital and such funds are disbursed from the
Escrow Account in accordance with paragraph 3(a) hereof, subscriptions shall
continue to be so submitted unless otherwise instructed by the Dealer Manager.
Any checks, drafts or money orders received made payable to a party other than
the Escrow Agent (or after the Required Capital is received, made payable by a
Subscriber other than a Pennsylvania Subscriber or a Washington Subscriber to a
party other than the party designated by the Dealer Manager) shall be returned
promptly to the soliciting dealer who submitted the check, draft or money order.
Where, pursuant to a soliciting dealer’s internal supervisory procedures, final
and internal supervisory review is conducted by the soliciting dealer at the
same location at which subscription documents and instruments of payment are
received from Subscribers, by the end of the next business day after receipt of
a subscription agreement


1

--------------------------------------------------------------------------------





and instrument of payment for the Offering, the Dealer Manager, the Company or
their respective agents will (a) send to the Escrow Agent each Subscriber’s
name, address, number of shares purchased, and purchase price remitted, and (b)
transmit the instrument of payment for deposit with the Escrow Agent, and the
Escrow Agent will deposit the instrument of payment into an interest-bearing
deposit account entitled “Escrow Account for the Benefit of Subscribers for
Common Stock of Cole Office & Industrial REIT (CCIT III), Inc.” (the “Escrow
Account”), which deposit shall occur within one (1) business day after the
Escrow Agent’s receipt of the instrument of payment, until such Escrow Account
has closed pursuant to paragraph 3(a) hereof. Notwithstanding the foregoing,
where, pursuant to a soliciting dealer’s internal supervisory procedures, final
and internal supervisory review is conducted at a different location than that
at which subscription documents and instruments of payment are received from
Subscribers, by the end of the next business day after receipt by the soliciting
dealer of a subscription agreement and instrument of payment for the Offering,
such subscription document and instrument of payment will be transmitted by the
soliciting dealer to the office of the soliciting dealer conducting such final
internal supervisory review (the “Final Review Office”). By the end of the next
business day following receipt by the Final Review Office of the subscription
agreement and instrument of payment, if the subscription is suitable and the
paperwork is in good order, the Final Review Office will (x) send the
subscription documents to the Dealer Manager, and the Dealer Manager, the
Company or their respective agents will send to the Escrow Agent each
Subscriber’s name, address, number of shares purchased, and purchase price
remitted, and (y) transmit the instrument of payment from such Subscribers for
deposit with the Escrow Agent in accordance with the deposit procedures set
forth above. The Escrow Agent agrees to maintain the funds contributed by the
Pennsylvania Subscribers and the Washington Subscribers in a manner in which
they each may be separately accounted for on the records of Escrow Agent so that
the requirements of Section 3 of this Agreement can be met. The Escrow Account
will be established and maintained in such a way as to permit the interest
income calculations described in paragraph 7. The Company shall, and shall cause
its agents to, cooperate with the Escrow Agent in separately accounting for
Pennsylvania and Washington subscription proceeds in the Escrow Account, and the
Escrow Agent shall be entitled to rely upon information provided by the Company
or its agents in this regard.
2.     The Escrow Agent agrees to promptly process for collection the
instruments of payment upon deposit into the Escrow Account. Deposits shall be
held in the Escrow Account until such funds are disbursed in accordance with
paragraph 3 hereof. Prior to disbursement of the funds deposited in the Escrow
Account, such funds shall not be subject to claims by creditors of the Escrow
Agent, the Company, the Dealer Manager, any soliciting dealer or any of their
respective affiliates. If any of the instruments of payment are returned to the
Escrow Agent for nonpayment prior to receipt of the Required Capital or, in
connection with subscriptions from Pennsylvania Subscribers or Washington
Subscribers, the Pennsylvania Required Capital or the Washington Required
Capital, respectively, the Escrow Agent shall promptly notify the Dealer Manager
and the Company in writing via mail, email or facsimile of such nonpayment, and
is authorized to debit the Escrow Account in the amount of such returned payment
as well as any interest earned on the amount of such payment.
3.     (a)     (i) Subject to the provisions of subparagraphs 3(b)-3(g) below,
once the collected funds in the Escrow Account, less any funds received from
Pennsylvania Subscribers and the Washington Subscribers, are an amount equal to
or greater than the Required Capital, the Escrow Agent shall promptly notify the
Company and, upon receiving written instruction from the Company, (A) promptly
disburse to the Company, by check, ACH or wire transfer, the funds in the Escrow
Account representing the gross purchase price for the Stock less any funds
received from Pennsylvania Subscribers and the Washington Subscribers, and
(B) within five business days after the first business day of the succeeding
month, disburse to the Company any interest thereon pursuant to the provisions
of subparagraph 3(g). After such time the Escrow Account shall remain open and
the Company shall continue to cause subscriptions for the


2

--------------------------------------------------------------------------------





Stock to be deposited therein until the Company informs the Escrow Agent in
writing to cease depositing subscriptions received from Subscribers other than
Pennsylvania Subscribers and Washington Subscribers, and thereafter any
subscription documents and instruments of payment received by the Escrow Agent
from Subscribers other than Pennsylvania Subscribers and Washington Subscribers
shall be forwarded directly to the Company. For purposes of this Agreement, the
term “collected funds” shall mean all funds received by the Escrow Agent that
have cleared normal banking channels and are in the form of cash or cash
equivalent. After the satisfaction of the aforementioned provisions of this
paragraph 3(a)(i), in the event the Company receives subscriptions made payable
to the Escrow Agent (other than subscriptions from Pennsylvania Subscribers and
Washington Subscribers), such subscription proceeds may continue to be received
in this account generally, but to the extent such proceeds shall not be subject
to escrow due to the satisfaction of the aforementioned provisions of this
paragraph 3(a)(i), such proceeds are not subject to this Escrow Agreement and at
the instruction of the Company to the Escrow Agent shall be transferred from the
Escrow Account or deposited directly into, as the case may be, a commercial
deposit account in the name of the Company (the “Deposit Account”) that has been
previously established by the Company, unless otherwise directed by the
Company. The Company hereby covenants and agrees that it shall do all things
necessary in order to establish the Deposit Account, which, if established with
the Escrow Agent, shall be subject to the Escrow Agent’s usual account
guidelines and regulations, prior to its use. No provisions of this Escrow
Agreement shall apply to the Deposit Account.
(ii) regardless of any release of funds from the Escrow Account from Subscribers
other than Washington Subscribers and Pennsylvania Subscribers, the Company, the
Dealer Manager and soliciting dealers shall continue to forward instruments of
payment received from Washington Subscribers for deposit into the Escrow Account
to the Escrow Agent until such time as the Company notifies the Escrow Agent in
writing that (1) total subscription proceeds (including the amount then in the
Escrow Account from Washington Subscribers, but less any funds received from
Pennsylvania Subscribers) equal or exceed the Washington Required Capital or
(2) total subscription proceeds (including the amount then in the Escrow Account
from Washington Subscribers and Pennsylvania Subscribers) equal or exceed the
Pennsylvania Required Capital. Promptly after receipt by the Escrow Agent of
either such notice, the Escrow Agent shall (A) disburse to the Company, by
check, ACH or wire transfer, the funds then in the Escrow Account representing
the gross purchase price for the Stock from Washington Subscribers, and
(B) within five business days after the first business day of the succeeding
month, disburse to the Company any interest thereon pursuant to the provisions
of subparagraph 3(g). Following such disbursements, any instruments of payment
received by the Escrow Agent from Washington Subscribers shall not be subject to
this Escrow Agreement and shall be deposited directly into the Deposit Account,
as instructed in writing by the Company pursuant to subparagraph 3(a)(i) above.
(iii) regardless of any release of funds from the Escrow Account from
Subscribers other than Pennsylvania Subscribers, the Company, the Dealer Manager
and soliciting dealers shall continue to forward instruments of payment received
from Pennsylvania Subscribers for deposit into the Escrow Account to the Escrow
Agent until such time as the Company notifies the Escrow Agent in writing that
total subscription proceeds (including the amount then in the Escrow Account
from Washington Subscribers and Pennsylvania Subscribers) equal or exceed the
Pennsylvania Required Capital. Promptly after receipt by the Escrow Agent of
such notice, the Escrow Agent shall (A) disburse to the Company, by check, ACH
or wire transfer, the funds then in the Escrow Account representing the gross
purchase price for the Stock from Pennsylvania Subscribers, and (B) within five
business days after the first business day of the succeeding month, disburse to
the Company any interest thereon pursuant to the provisions of
subparagraph 3(g). Following such disbursements, the Escrow Agent shall close
the Escrow Account, and thereafter any instruments of payment received by the
Escrow Agent from Pennsylvania Subscribers shall


3

--------------------------------------------------------------------------------





not be subject to this Escrow Agreement and shall be deposited directly into the
Deposit Account, as instructed in writing by the Company pursuant to
subparagraph 3(a)(i) above.
(b)     Within four business days of the close of business on the date that is
one year following the effective date of the Offering (the Company will notify
the Escrow Agent of the effective date of the Offering) (the “Expiration Date”),
the Escrow Agent shall promptly notify the Company if it is not in receipt of
evidence of deposits for the purchase of Stock providing for aggregate offering
proceeds that equal or exceed the Required Capital. Within ten days following
the date of such notice, the Escrow Agent shall promptly return directly to each
Subscriber the collected funds deposited in the Escrow Account on behalf of such
Subscriber (unless earlier disbursed in accordance with paragraph 3(c)), or
shall return the instruments of payment delivered, but not yet processed for
collection prior to such time, in either case, together with interest income
(which interest shall be paid within five business days after the first business
day of the succeeding month) in the amounts calculated pursuant to paragraph 7
for each Subscriber at the address provided by the Dealer Manager or the Company
or their respective agents to the Escrow Agent, which the Escrow Agent shall be
entitled to rely upon. Notwithstanding the above, in the event the Escrow Agent
has not received an executed IRS Form W-9 at such time for each Subscriber, the
Escrow Agent shall remit an amount to the Subscribers in accordance with the
provisions hereof, withholding the applicable percentage for backup withholding
required by the Internal Revenue Code, as then in effect, from any interest
income on subscription proceeds (determined in accordance with paragraph 7)
attributable to each Subscriber for whom the Escrow Agent does not possess an
executed IRS Form W-9. However, the Escrow Agent shall not be required to remit
any payments until the Escrow Agent has collected funds represented by such
payments.
(c)     Notwithstanding subparagraphs 3(a) and 3(b) above, if the Escrow Agent
is not in receipt of evidence of subscriptions accepted on or before the close
of business on such date that is 120 days after the effective date of the
Offering (the “Initial Escrow Period”), and instruments of payment dated not
later than that date, for the purchase of Stock providing for total purchase
proceeds from all sources not affiliated with the Company that equal or exceed
the Pennsylvania Required Capital, the Escrow Agent shall promptly notify the
Company. Thereafter, the Company shall send to each Pennsylvania Subscriber by
certified mail within ten (10) calendar days after the end of the Initial Escrow
Period a notification in the form of Exhibit A attached hereto. If, pursuant to
such notification, a Pennsylvania Subscriber requests the return of his or her
subscription funds within ten (10) calendar days after receipt of the
notification (the “Request Period”), the Escrow Agent shall, within ten
(10) calendar days after receipt of such request, refund directly to each
Pennsylvania Subscriber the collected funds deposited in the Escrow Account on
behalf of such Pennsylvania Subscriber or shall return the instruments of
payment delivered, but not yet processed for collection prior to such time, to
the address provided by the Dealer Manager or the Company or their respective
agents to the Escrow Agent, which the Escrow Agent shall be entitled to rely
upon, together with interest income (which interest shall be paid within five
business days after the first business day of the succeeding month) in the
amounts calculated pursuant to paragraph 7. Notwithstanding the above, if the
Escrow Agent has not received an executed IRS Form W-9 for such Pennsylvania
Subscriber, the Escrow Agent shall thereupon remit an amount to such
Pennsylvania Subscriber in accordance with the provisions hereof, withholding
the applicable percentage for backup withholding required by the Internal
Revenue Code, as then in effect, from any interest income earned on subscription
proceeds (determined in accordance with paragraph 7) attributable to such
Pennsylvania Subscriber. However, the Escrow Agent shall not be required to
remit such payments until the Escrow Agent has collected funds represented by
such payments.
(d)     The subscription funds of Pennsylvania Subscribers who do not request
the return of their subscription funds within the Request Period shall remain in
the Escrow Account for successive 120-day


4

--------------------------------------------------------------------------------





escrow periods (a “Successive Escrow Period”), each commencing automatically
upon the termination of the prior Successive Escrow Period, and the Company and
Escrow Agent shall follow the notification and payment procedure set forth in
subparagraph 3(c) above with respect to the Initial Escrow Period for each
Successive Escrow Period until the occurrence of the earliest of (i) the
Expiration Date (if the Company has not received the Required Capital on or
before the Expiration Date), (ii) the receipt and acceptance by the Company of
subscriptions for the purchase of Stock with total purchase proceeds that equal
or exceed the Pennsylvania Required Capital and the disbursement of the funds
from Pennsylvania Subscribers from the Escrow Account on the terms specified
herein, or (iii) all funds held in the Escrow Account from Pennsylvania
Subscribers having been returned to the Pennsylvania Subscribers in accordance
with the provisions hereof.
(e)     In the event that the Offering is terminated prior to the receipt of the
Washington Required Capital, the Company shall notify the Escrow Agent of the
termination of the Offering. Within ten days following the date of such notice,
the Escrow Agent shall promptly return directly to each Washington Subscriber
the collected funds deposited in the Escrow Account on behalf of such Washington
Subscriber, or shall return the instruments of payment delivered, but not yet
processed for collection prior to such time, in either case, together with
interest income (which interest shall be paid within five business days after
the first business day of the succeeding month) in the amounts calculated
pursuant to paragraph 7 for each such Washington Subscriber at the address
provided by the Dealer Manager or the Company or their respective agents to the
Escrow Agent, which the Escrow Agent shall be entitled to rely upon.
Notwithstanding the above, in the event the Escrow Agent has not received an
executed IRS Form W-9 at such time for any Washington Subscriber, the Escrow
Agent shall remit an amount to such Washington Subscriber in accordance with the
provisions hereof, withholding the applicable percentage for backup withholding
required by the Internal Revenue Code, as then in effect, from any interest
income earned on subscription proceeds (determined in accordance with paragraph
7) attributable to such Washington Subscriber. However, the Escrow Agent shall
not be required to remit such payments until the Escrow Agent has collected
funds represented by such payments.
(f)     If the Company rejects any subscription for which the Escrow Agent has
collected funds, the Escrow Agent shall, upon the written request of the
Company, promptly issue a refund to the rejected Subscriber at the address
provided by the Dealer Manager or the Company or their respective agents, which
the Escrow Agent shall be entitled to rely upon. If the Company rejects any
subscription for which the Escrow Agent has not yet collected funds but has
submitted the Subscriber’s check for collection, the Escrow Agent shall promptly
return the funds in the amount of the Subscriber’s check to the rejected
Subscriber, at the address provided by the Dealer Manager or the Company or
their respective agents, which the Escrow Agent shall be entitled to rely upon,
after such funds have been collected. If the Escrow Agent has not yet submitted
a rejected Subscriber’s check for collection, the Escrow Agent shall promptly
remit the Subscriber’s check directly to the Subscriber.
(g)     At any time after funds are disbursed upon the Company’s acceptance of
subscriptions pursuant to subparagraph 3(a) above, on the fifth business day
following the first business day of the next succeeding month following the date
of such acceptance, the Escrow Agent shall promptly provide directly to the
Company the amount of the interest payable to the Company. However, the Escrow
Agent shall not be required to remit any payments until the Escrow Agent has
collected the funds represented by such payments.
In the event that instruments of payment are returned for nonpayment, the Escrow
Agent is authorized to debit the Escrow Account in accordance with paragraph 2
hereof.


5

--------------------------------------------------------------------------------





4.     The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) which include, without
limitation, if such amounts are not available to the Company at least daily
pursuant to the “UMBDirect” program, the account balance in the Escrow Account,
the account balance of the funds in the Escrow Account from Pennsylvania
Subscribers, the account balance of the funds in the Escrow Account from
Washington Subscribers, and the activity in the Escrow Account and, separately,
the activity involving Pennsylvania Subscribers and Washington Subscribers since
the last report. The Escrow Agent will provide access to its “UMBDirect” program
to allow the Company to view account balances for the Escrow Account and the
funds in the Escrow Account from Pennsylvania Subscribers and Washington
Subscribers at any time.
5.     Prior to the disbursement of funds deposited in the Escrow Account in
accordance with the provisions of paragraph 3 hereof, the Escrow Agent shall
invest all of the funds deposited as well as earnings and interest derived
therefrom in the Escrow Account in the “Short-Term Investments” specified below
at the written direction of the Company, unless the costs to the Company for the
making of such investment are reasonably expected to exceed the anticipated
interest earnings from such investment in which case the funds and interest
thereon shall remain in the Escrow Account until the balance in the Escrow
Account reaches the minimum amount necessary for the anticipated interest
earnings from such investment to exceed the costs to the Company for the making
of such investment, as determined by the Company based upon applicable interest
rates. In the absence of written direction from the Company, the Escrow Agent
shall invest and reinvest all funds in UMB Money Market Special, a UMB Bank
interest-bearing money market account.
“Short-Term Investments” include obligations of, or obligations guaranteed by,
the United States government or bank money-market accounts or certificates of
deposit of national or state banks that have deposits insured by the Federal
Deposit Insurance Corporation (including certificates of deposit of any bank
acting as a depository or custodian for any such funds) which mature on or
before the Expiration Date, unless such instrument cannot be readily sold or
otherwise disposed of for cash by the Expiration Date without any dissipation of
the offering proceeds invested. Without limiting the generality of the
foregoing, Exhibit B hereto sets forth specific Short-Term Investments that
shall be deemed permissible investments hereunder.
The following securities are not permissible investments:
 
(a)
money market funds;

(b)
corporate equity or debt securities;

(c)
repurchase agreements;

(d)
bankers’ acceptances;

(e)
commercial paper; and

(f)
municipal securities.

It is hereby expressly agreed and stipulated by the parties hereto that the
Escrow Agent shall not be required to exercise any discretion hereunder and
shall have no investment or management responsibility and, accordingly, shall
have no duty to, or liability for its failure to, provide investment
recommendations or investment advice to the parties hereto. It is the intention
of the parties hereto that the Escrow Agent shall never be required to use,
advance or risk its own funds or otherwise incur financial liability in the
performance of any of its duties or the exercise of any of its rights and powers
hereunder, except as otherwise provided in paragraph 9.


6

--------------------------------------------------------------------------------





6.     The Escrow Agent is entitled to rely upon written instructions received
from the Company or the Dealer Manager or their respective agents that the
Escrow Agent reasonably believes are valid or genuine; provided that, if in the
Escrow Agent’s opinion, any instructions from the Company or the Dealer Manager
or their respective agents are unclear, the Escrow Agent may request
clarification from the Company or the Dealer Manager or their respective agents,
as applicable, prior to taking any action, and if such instructions continue to
be unclear, the Escrow Agent may rely upon written instructions from the
Company’s legal counsel in distributing or continuing to hold any funds.
However, the Escrow Agent shall not be required to disburse any funds
attributable to instruments of payment that have not been processed for
collection, until such funds are collected and then shall disburse such funds in
compliance with the disbursement instructions from the Company or the Dealer
Manager or their respective agents.
7.     If (a) the Offering terminates prior to receipt of the Required Capital,
the Pennsylvania Required Capital or the Washington Required Capital, or (b) one
or more Pennsylvania Subscribers elects to have his or her subscription returned
in accordance with paragraph 3, interest income earned in the Escrow Account on
subscription proceeds deposited in the Escrow Account (the “Escrow Income”)
shall be remitted to the applicable Subscribers at the addresses provided by the
Dealer Manager or the Company or their respective agents to the Escrow Agent,
which the Escrow Agent shall be entitled to rely upon, in accordance with
paragraph 3 and without any deductions for escrow expenses. The Company shall
reimburse the Escrow Agent for all escrow expenses. If the Escrow Agent remits
interest income pursuant to this Agreement, the Escrow Agent shall be
responsible for any necessary federal tax reporting associated with such income;
provided, however, that the Escrow Agent shall not be responsible for any other
tax reporting associated with this Agreement. The Escrow Agent shall remit all
such Escrow Income in accordance with paragraph 3. If the Company chooses to
leave the Escrow Account open to Subscribers other than Pennsylvania Subscribers
and Washington Subscribers after receiving the Required Capital, then it shall
make regular acceptances of such subscriptions therein, but no less frequently
than monthly, and the Escrow Income from the last such acceptance shall be
calculated and remitted to the Company pursuant to the provisions of
paragraph 3(g).
8.     The Escrow Agent shall receive compensation from the Company as set forth
in Exhibit C attached hereto, which such Exhibit C is hereby incorporated by
reference.
9.     In performing any of its duties hereunder, the Escrow Agent shall not
incur any liability to anyone for any damages, losses, or expenses, except for
damages, losses, or expenses arising from or related to the willful misconduct,
breach of trust, or gross negligence of Escrow Agent. Accordingly, the Escrow
Agent shall not incur any such liability with respect to any action taken or
omitted (a) in good faith upon advice of the Escrow Agent’s counsel given with
respect to any questions relating to the Escrow Agent duties and
responsibilities under this Agreement, or (b) in reliance upon any instrument,
including any written instrument or instruction provided for in this Agreement,
not only as to its due execution and validity and effectiveness of its
provisions but also as to the truth and accuracy of information contained
therein, which the Escrow Agent shall in good faith believe to be genuine, to
have been signed or presented by a proper person or persons and to conform to
the provisions of this Agreement.
10.     The Company hereby agrees to indemnify and hold the Escrow Agent
harmless against any and all unaffiliated third party losses, claims, damages,
liabilities, and expenses, including reasonable attorneys’ fees and
disbursements, that may be imposed on or incurred by the Escrow Agent in
connection with acceptance of appointment as the Escrow Agent hereunder, or the
performance of the duties hereunder, including any litigation arising from this
Agreement or involving the subject matter hereof, except where such losses,
claims, damages, liabilities, and expenses result from willful misconduct,
breach of trust, or gross negligence of Escrow Agent.


7

--------------------------------------------------------------------------------





11.     In the event of a dispute between the parties hereto sufficient in the
Escrow Agent’s discretion to justify doing so, the Escrow Agent shall be
entitled to tender into the registry or custody of any court of competent
jurisdiction all money or property in its hands under this Agreement, together
with such legal pleadings as deemed appropriate, and thereupon be discharged
from all further duties and liabilities under this Agreement. In the event of
any uncertainty as to the duties hereunder, the Escrow Agent may refuse to act
under the provisions of this Agreement pending order of a court of competent
jurisdiction and shall have no liability to the Company or to any other person
as a result of such action. Any such legal action may be brought in such court,
as the Escrow Agent shall determine to have jurisdiction thereof. The filing of
any such legal proceedings shall not deprive the Escrow Agent of its
compensation earned prior to such filing.
12.     All communications and notices required or permitted by this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by messenger or by overnight delivery service or when received via
telecopy or other electronic transmission, in all cases addressed to the person
for whom it is intended at such person’s address set forth below or to such
other address as a party shall have designated by notice in writing (including
by e-mail) to the other party in the manner provided by this paragraph:
 
(a)
if to the Company:

Cole Office & Industrial REIT (CCIT III), Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Fax: (480) 449-7001
Attention: Secretary
Email: mkomenda@VEREIT.com
 
(b)
if to the Dealer Manager:

Cole Capital Corporation
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Fax: (480) 449-7001
Attention: Secretary
Email: mkomenda@VEREIT.com
 
(c)
if to the Escrow Agent:

UMB Bank, N.A.
Corporate Trust & Escrow Services Department
M/S 1020409
1010 Grand Blvd., 4th Floor
Kansas City, MO 64106
Attention: Lara L. Stevens
Email: Lara.Stevens@umb.com
Each party hereto may, from time to time, change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance herewith to
the other parties.
13.     This Agreement shall be governed by the laws of the State of Arizona as
to both interpretation and performance without regard to the conflict of laws
rules thereof.


8

--------------------------------------------------------------------------------





14.     The provisions of this Agreement shall be binding upon the legal
representatives, successors, and assigns of the parties hereto.
15.     The Company and the Dealer Manager hereby acknowledge that UMB Bank,
N.A. is serving as Escrow Agent only for the limited purposes herein set forth,
and hereby agree that they will not represent or imply that, by serving as
Escrow Agent hereunder or otherwise, have investigated the desirability or
advisability of investment in the Company or have approved, endorsed, or passed
upon the merits of the Stock or the Company, nor shall they use the name of the
Escrow Agent in any manner whatsoever in connection with the offer or sale of
the Stock other than by acknowledgment that it has agreed to serve as Escrow
Agent for the limited purposes herein set forth.
16.     This Agreement and any amendment hereto may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed to be an
original. Copies, telecopies, facsimiles, electronic files and other
reproductions of original executed documents shall be deemed to be authentic and
valid counterparts of such original documents for all purposes, including the
filing of any claim, action or suit in the appropriate court of law.
17.     Except as otherwise required for subscription funds received from
Pennsylvania Subscribers or Washington Subscribers as provided herein, in the
event that the Dealer Manager receives instruments of payment after the Required
Capital has been received and the proceeds of the Escrow Account have been
distributed to the Company, the Escrow Agent is hereby authorized to deposit
such instruments of payment within one (1) business day to any deposit account
as directed by the Company. The application of said funds into a deposit account
or to forward such funds directly to the Company, in either case directed by the
Company shall be a full acquittance to the Escrow Agent, who shall not be
responsible for the application of said funds thereafter.
18.     The Escrow Agent shall be bound only by the terms of this Escrow
Agreement and shall not be bound by or incur any liability with respect to any
other agreements or understanding between any other parties, whether or not the
Escrow Agent has knowledge of any such agreements or understandings.
19.     Indemnification provisions set forth herein shall survive the
termination of this Agreement.
20.     In the event that any part of this Agreement is declared by any court or
other judicial or administrative body to be null, void, or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect.
21.     Unless otherwise provided in this Agreement, final termination of this
Escrow Agreement shall occur on the date that all funds held in the Escrow
Account are distributed either (a) to the Company or to Subscribers and the
Company has informed the Escrow Agent in writing to close the Escrow Account
pursuant to paragraph 3 hereof or (b) to a successor escrow agent upon written
instructions from the Company.
22.     Neither the Escrow Agent, nor its agents, shall have responsibility for
accepting, rejecting, or approving subscriptions. The Escrow Agent, or its
agent, shall complete an OFAC search, in compliance with its policy and
procedures, of each subscription check and shall inform the Company if a
subscription check fails the OFAC search. The Company shall provide a copy of
each subscription check in order that the Escrow Agent, or its agent, may
perform such OFAC search.
23.     This Agreement shall not be modified, revoked, released, or terminated
unless reduced to writing and signed by all parties hereto, subject to the
following paragraph.


9

--------------------------------------------------------------------------------





If, at any time, any attempt is made to modify this Agreement in a manner that
would increase the duties and responsibilities of the Escrow Agent or to modify
this Agreement in any manner which the Escrow Agent shall deem undesirable, or
at any other time, the Escrow Agent may resign by providing written notice to
the Company and until (a) the acceptance by a successor escrow agent as shall be
appointed by the Company; or (b) thirty (30) days after such written notice has
been given, whichever occurs sooner, the Escrow Agent’s only remaining
obligation shall be to perform its duties hereunder in accordance with the terms
of the Agreement.
24.     The Escrow Agent may resign at any time from its obligations under this
Escrow Agreement by providing written notice to the Company. Such resignation
shall be effective on the date specified in such notice, which shall be not less
than thirty (30) days after such written notice has been given. The Escrow Agent
shall have no responsibility for the appointment of a successor escrow agent.
25.     The Escrow Agent may be removed for cause by the Company by written
notice to the Escrow Agent effective on the date specified in such written
notice. The removal of the Escrow Agent shall not deprive the Escrow Agent of
its compensation earned prior to such removal.
26.     The Company shall provide to Escrow Agent any documentation and
information reasonably requested by the Escrow Agent for it to comply with the
USA PATRIOT Act of 2001, as amended from time to time. Upon or before the
execution of this Escrow Agreement, the Company and the Dealer Manager shall
deliver to the Escrow Agent authorized signers’ lists in the form of Exhibit D
and Exhibit D-1 to this Escrow Agreement.27. If any state securities
administrator requires the Company to cause the Escrow Agent to notify such
administrator when the Escrow Agent releases the funds in the Escrow Account to
the Company, the Company shall notify the Escrow Agent of such requirement, and
provide the Escrow Agent with the contact information for such
administrator. The Escrow Agent agrees to notify such administrator in writing
when the Escrow Agent releases the funds in the Escrow Account to the
Company. The Escrow Agent agrees to permit state securities administrators to
inspect the Escrow Agent’s records related to the Escrow Account at any
reasonable time at the location where the records are located, and to copy any
records that are inspected.
Agreed to as of the 22nd day of September, 2016.
 
 
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.
 
 
 
 
By:
 
/s/ Nathan D. DeBacker    
 
 
 
Name: Nathan D. DeBacker    
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
COLE CAPITAL CORPORATION
 
 
 
 
By:
 
/s/ William C. Miller
 
 
 
Name: William C. Miller
 
 
 
Title: President



The terms and conditions contained above are hereby accepted and agreed to by:
UMB Bank, N.A. as Escrow Agent
 
 
 
 
By:
 
/s/ Lara L. Stevens
 
Name:
 
Lara L. Stevens
 
Title:
 
Vice President
 



10